Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Uematsu et al (US 2013/0267926), Glakpe et al (US 2012/0088076), and Takken et al (US 2014/0296815).
The prior art does not teach or reasonably disclose, alone or in combination, an absorbent article with a pair of central compressed grooves, a pair of front lateral side compressed grooves, and a pair of rear lateral side compressed grooves, where each of the pair of the front and rear lateral side compressed grooves includes a first and second compressed groove which have circular arc shapes where the inner circular arcs face one another, and an extension line of the central compressed grooves passes between an end of the first compressed groove and an end of the second compressed groove, and does not pass between another end of the first compressed groove and another end of the second compressed groove. 
The combination of Uematsu/Glakpe does not set forth the specific positioning of the pair of front and rear lateral side compressed grooves. There is no teaching or motivation within either Uematsu or Glakpe to motivate one of ordinary skill to place the arc shaped grooves of Glakpe on the article of Uematsu in a location such that the extension line of the central compressed grooves passes between an end of the first compressed groove and an end of the second compressed groove, and does not pass 

    PNG
    media_image1.png
    655
    855
    media_image1.png
    Greyscale

Image 1: Fig. 10 of Glakpe has been cropped and placed on Fig. 7 of Uematsu to simulate the combination of Uematsu/Glakpe, showing that the placement does not necessarily meet the claimed limitations.
Applicant’s instant specification describes this claimed placement of arc-shaped grooves in relation to the central compressed grooves and indicates that the specific positioning prevents fluid passing between the first and second compressed grooves, allowing for improved control of the diffusion spread of the fluid and preventing leakage (Applicant’s instant specification, pg. 18 line 11 – pg. 19 line 23). Since Applicant provides the criticality of the placement of the grooves in relation to one another, and the prior art does not teach this same specific placement, one of ordinary skill in the art would not find it obvious to combine the prior art references to arrive at the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781